Opinion

PER CURIAM.
The plaintiff, Scott Johnson, doing business as Viking Painting, appeals, following our grant of certification, from the judgment of the Appellate Court, which affirmed the trial court’s judgment granting the application of the defendant homeowners, Victoria de Toledo and Stewart M. Casper, to discharge the mechanic’s hen filed by the plaintiff against their property. Johnson v. de Toledo, 61 Conn. App. 156, 763 A.2d 28 (2000). We granted the plaintiffs petition for certification to appeal limited to the following issue: “Did the Appellate Court properly conclude that the trial court had used the proper standard of proof in discharging the plaintiffs mechanic’s lien?” Johnson v. de Toledo, 255 Conn. 938, 767 A.2d 1212 (2001).
After examining the entire record on appeal and considering the briefs and oral arguments of the parties, we have determined that the appeal in this case should be dismissed on the ground that certification was improvidently granted.
The appeal is dismissed.